United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-2802
                                 ___________

Public School Retirement System of       *
Missouri,                                *
                                         *
            Interpleader Plaintiff,      *
                                         *
      v.                                 *
                                         *
United States of America; John J.        *
Sanderson,                               *
                                         *
            Interested Parties.          *
            ________                     *
                                         * Appeal from the United States
John J. Sanderson,                       * District Court for the
                                         * Western District of Missouri.
            Appellant,                   *
                                         * [UNPUBLISHED]
      v.                                 *
                                         *
United States of America,                *
                                         *
            Appellee.                    *
                                    ___________

                           Submitted: August 8, 2006
                              Filed: August 16, 2006
                               ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
      John J. Sanderson appeals from the district court’s1 dismissal of his
counterclaims against the United States in this interpleader action filed by the Public
School Retirement System of Missouri. The government has filed a motion for
sanctions to partially cover its expenses in defending this suit.

       After de novo review, see LeMay v. U.S. Postal Svc., 450 F.3d 797, 799 (8th
Cir. 2006), we conclude the dismissal was proper for the reasons explained by the
district court. Accordingly, we affirm. See 8th Cir. R. 47B.

       Regarding the request for sanctions, we may award “just damages” and single
or double costs if we determine that an appeal is frivolous. See 28 U.S.C. § 1912;
Fed. R. App. P. 38. In this case, we find that Sanderson has filed a frivolous appeal
raising tax-protester arguments of the kind that he unsuccessfully raised below. In
these circumstances, we conclude that sanctions are appropriate. See United States
v. Gerads, 999 F.2d 1255, 1256-57 (8th Cir. 1993) (per curiam) (when appellant
brought frivolous appeal based on tax-protester argument, court granted government’s
motion for sanctions).

      Accordingly, we award the government $3,000 in damages.
                     ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-